Citation Nr: 0907004	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of head trauma, with scar, headaches, and organic 
brain syndrome.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of trauma to the neck.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Reno, Nevada, Regional 
Office (RO).

In December 2008, subsequent to the certification of the 
appeal to the Board, the Board received correspondence from 
the Veteran's attorney indicating that he was withdrawing as 
the Veteran's representative.  There is no indication that 
the Veteran has revoked his attorney's authority to act.  See 
38 C.F.R. § 20.607 (2008).  After an appeal has been 
certified to the Board, a representative may not withdraw 
services as a representative in the appeal unless good cause 
is shown on motion.  See 38 C.F.R. § 20.608(b).  Therefore, 
as a proper motion for withdrawal of services as a 
representative was not been filed, and no indication of cause 
provided, Allan T. Fenley, Attorney, remains the Veteran's 
representative with respect with the matter herein decided 
(although the matter of representation is addressed in the 
remand, below). 

The issues of entitlement to service connection for a seizure 
disorder; entitlement to a rating in excess of 30 percent for 
residuals of head trauma, with scar, headaches, and organic 
brain syndrome; and entitlement to TDIU, are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's service-connected residuals of trauma to the 
neck have been manifested by complaints of pain and 
stiffness, with limitation of forward flexion to 30 degrees; 
no incapacitating episodes have been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of trauma to the neck are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life" and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2006. Moreover, the record shows that 
the appellant was represented by counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Although the representative has attempted 
to withdraw representation, the attempted withdrawal was 
submitted after notice that the appeal had been certified to 
the Board and no additional evidence pertinent to the claim 
decided herein was added to the record after the 
certification.  VA has obtained the Veteran's service 
treatment records, assisted the Veteran in obtaining 
evidence, and provided the Veteran physical examinations as 
to the severity of his neck disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Neck Disability

The Veteran suffered trauma to his neck during a physical 
assault in service in July 1963.  Service connection for 
residuals of trauma, right neck, was granted in April 1974; a 
noncompensable rating was assigned from August 1973.  A 
September 1980 rating decision increased the rating to 10 
percent, from April 1980.  A May 2002 rating decision 
increased the rating to 20 percent, from January 2002.  The 
current claim for increase was filed in March 2006.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claim, the 
Board has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Intervertebral disc disease is evaluated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a spine disorder is rated with or without pain, 
radiating pain, stiffness or aching.  The criteria for 
evaluating a disorder of the cervical spine under the Formula 
are as follows:  Unfavorable ankylosis of the entire spine, 
100 percent; Unfavorable ankylosis of the entire cervical 
spine, 40 percent; Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine 30 percent; Forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, 20 percent.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  

38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  

The rating criteria under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
are as follows:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, 60 percent; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
40 percent; With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, 20 percent; With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, 10 percent.  

Note (1): For purposes of evaluation, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

On VA examination in March 2002, the Veteran reported neck 
pain and stiffness.  Examination showed a three centimeter by 
three centimeter swelling lateral to the spinous process of 
C7-8.  Palpation of the neck showed no gross abnormality of 
temperature, crepitance, or swelling.  There was tenderness 
over the spinous process of C7-8 and over the left and right 
paravertebral muscles of the cervical spine.  Range of motion 
of the neck noted flexion to 30 degrees; extension to 20 
degrees; left and right lateral flexion to 30 degrees; and 
left and right rotation to 40 degrees.  Sensory testing was 
grossly normal.  Reflex testing of the biceps, 
brachioradialis, and triceps were bilaterally 2+.  The 
assessment was cervical spine strain, status post trauma.

On VA examination in January 2005, the Veteran reported 
constant neck pain that radiated to the shoulders and arms.  
There were no flare-ups.  On examination, the examiner noted 
that prior to goniometric testing, the Veteran reported pain 
in his neck as 7/10.  With 45 degrees of forward flexion, the 
pain was 7/10; with 40 degrees of extension, it was 9/10; 
with 30 degrees of lateral flexion, 6/10; with 35 degrees of 
right lateral flexion, 6/10; and with 45 degrees of left and 
right lateral rotation, it was 8/10.  Repetitive testing 
yielded similar results.  There was evidence of painful spasm 
in the shoulder area.  Motor testing was equal in the upper 
extremities.  Reflexes were equal and intact.  Neurologic 
examination was essentially intact.  The examiner stated that 
the Veteran has not had incapacitation as defined as bedrest 
ordered by a physician.  Radiologic testing showed the C4-5 
intervertebral disc space was narrowed.  There was also mild 
narrowing of the C5-6 intervertebral disc space with end-
plate hypertrophic changes.  Facet joint and degenerative 
changes were noted.  The diagnosis was degenerative disc 
disease and degenerative joint disease of the cervical spine.

On VA examination in August 2006, the Veteran reported pain 
in the posterior neck radiating on and off into his 
shoulders.  He described daily flare-ups of pain which he 
treats with medication and rest.  The Veteran reported 
occasional numbness in the hands during flare-ups.  Ranges of 
motion of the cervical spine were:  forward flexion to 50 
degrees; extension to 40 degrees; left lateral flexion to 30 
degrees; right lateral flexion to 20 degrees; left lateral 
rotation to 40 degrees; and right lateral rotation to 30 
degrees.  The Veteran described pain at the end of the ranges 
of motion.  Repetitive range of motion testing showed the 
following:  forward flexion to 30 degrees; extension to 20 
degrees; left lateral flexion to 20 degrees; right lateral 
flexion to 20 degrees; left lateral rotation to 30 degrees; 
and right lateral rotation to 20 degrees.  There was 
tenderness over the spine and over the posterior cervical 
muscles on both sides.  There were no postural abnormalities 
or fixed deformities.  Neurological testing showed sensory 
and motor examinations within normal limits.  Deep tendon 
reflexes were equal.  The veteran reported that his mobility 
was limited by neck pain in that he could only walk 100 feet 
in approximately 15 minutes; however, he further reported his 
daily activities were not affected by the neck pain.  The 
diagnosis was persistent neck pain secondary to trauma with 
occasional radiation of pain into both shoulders; cervical 
lordosis, multilevel degenerative changes, disc space 
narrowing C4-5, C5-6, C6-7.

As noted, the claim for increase was filed in March 2006.  
During the course of the appeal, the veteran has not reported 
having incapacitating episodes of cervical spine symptoms, 
and his neurological examinations have been normal.  On the 
VA examinations in 2002, 2005, and 2006, the limitation of 
motion of his cervical spine was consistent with the criteria 
for a 20 percent rating.  In this regard, the Board notes 
that his neck flexion was to 30 degrees on the August 2006 
examination even after repetitive testing.  As forward 
flexion was not limited to 15 degrees or less on any 
examination, a higher rating is not warranted.  

The Board acknowledges the Veteran's contention that his neck 
pain has impaired his ability to work.  Thus, the Board finds 
that question of whether the Veteran is entitled to an 
extraschedular rating is raised by the record.  Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation can be provided commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  A 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If the claimant's disability picture is 
contemplated by the rating schedule, then the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

In this instance, the Veteran contends his ability to work is 
impacted by his service-connected disabilities.  The record 
does not establish that the rating criteria are inadequate 
for rating the service-connected residuals of trauma to the 
neck.  The competent medical evidence of record shows that 
the Veteran's neck disability is primarily manifested by 
pain, tenderness and limitation of motion.  The applicable 
diagnostic code used to rate his disability provides for 
ratings based on limitation of motion.  See Diagnostic Code 
5237.  The effects of pain and functional impairment have 
been taken into account and are considered in applying the 
relevant criteria in the rating schedule.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Further, the most 
recent medical evidence shows that although the Veteran is 
unemployed, his service-connected neck disability did not 
affect his daily activities.  The effects of the Veteran's 
disability has been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time. 


ORDER

A rating in excess of 20 percent for residuals of trauma to 
the neck is denied.


REMAND

The Veteran contends that he has a seizure disorder that is 
related to his service-connected residuals of head trauma.  
VA examination reports dated in 1973, 1974, 1976, 1978, 1980, 
1981, 1983, 1985, and 1988 contain no reference to any 
history of or complaints of seizures.  The earliest 
documented mention of seizures is in a November 2003 
treatment record wherein the Veteran reports that he has had 
four seizures in his life, all in the last couple of years.  
In February 2005, a VA examiner, apparently relying on the 
Veteran's reported history of seizures beginning in the early 
1970s, stated that it appeared to be "at least as likely as 
not that [his seizures were] caused by trauma in the 
service."  An August 2006 VA examiner stated that the 
Veteran had head trauma in 1963 and no seizures until 1980 
(again, apparently relying on the Veteran's report of history 
rather than any documented complaint in the record) and that 
he could not resolve the issue of causation without resorting 
to mere speculation.

In view of the above, the Board believes that an examination 
of the Veteran and an opinion based on review of the record, 
including the VA examinations noted above, should be 
conducted in order to clarify the relationship, if any, 
between the Veteran's current seizure disorder and the head 
injury in service.  38 C.F.R. § 3.159(c)(4).  

The Veteran seeks an increase in the rating of his service-
connected residuals of head trauma, with scars, headaches, 
and organic brain syndrome.  The most recent VA psychiatric 
examination was conducted in January 2005.  Subsequent 
outpatient records have included additional psychiatric 
diagnoses.  A current VA psychiatric examination is indicated 
to determine the current manifestations of the service-
connected residuals of head trauma.

Finally, with respect to the Veteran's claim for TDIU, he 
submitted a statement dated in October 2008 from a private 
physician who described the Veteran's recent lumbar spine 
surgery and stated that the Veteran would be "unable to 
secure or perform any substantial gainful employment as a 
result of his service connected disabilities."  As it 
appears that this physician believed the Veteran's lumbar 
spine disability is service connected (which it is not), a VA 
examination assessing the effect of the Veteran's actual 
service connected disabilities on his employability is 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  Advise Mr. Allan T. Fenley that, under 
the facts of this particular case, his 
December 2008 attempt to withdraw from 
representing the Veteran failed to meet 
the requirements of 38 C.F.R. § 20.608, as 
he did not file a proper motion for 
withdrawal of services as a 
representative, nor was any indication of 
cause provided.  If he wishes to withdraw 
from representing the Veteran, he must 
submit such a motion and document the fact 
that he provided notice of his intent to 
withdraw in accordance with the provisions 
of 38 C.F.R. § 20.608.  In the event that 
Mr. Fenley properly withdraws from 
representing the Veteran, the veteran must 
be afforded the opportunity to select new 
representation. 

2.  After completion of the foregoing, 
schedule the Veteran for a VA neurological 
examination to address the likely etiology 
of the Veteran's current seizure disorder.  
The claims folder must be provided to the 
examiner for review.  Particular attention 
is called to the medial evidence noted 
above.  After examining the Veteran and 
reviewing the claims file, the examiner 
should express an opinion as to 1) whether 
it is at least as likely as not (a 50% or 
better probability) that the Veteran's 
seizure disorder was (a) caused 
(proximately due to) or (b) aggravated by 
(and if so, to what degree?) his service-
connected residuals of head trauma in 
service.  A complete rationale for any 
opinion expressed should be included in 
the report.

3.  Schedule the Veteran for a VA 
psychiatric examination:  The examiner 
should identify all mental disorder-
related manifestations the examiner 
believes to be due to or part of the 
service-connected residuals of head trauma 
with organic brain syndrome.  The examiner 
should state whether or not there is a 
diagnosis of multi-infarct dementia 
associated with brain trauma.  The 
examiner should also identify whether any 
other psychiatric diagnoses or symptoms 
would be associated with service connected 
disability or should be considered as 
separate.  For the psychiatric 
manifestations the examiner believes to be 
due to or part of the service-connected 
residuals of head trauma with organic 
brain syndrome, the examiner must assign a 
global assessment of functioning (GAF) 
score and render an opinion as to the 
impact that the service-connected 
disability has on the Veteran's social and 
industrial adaptability.  A complete 
rationale for any opinion expressed should 
be included in the report.

4.  Schedule the Veteran for an 
appropriate VA examination to address the 
effects of his service-connected 
disabilities on his capacity to hold 
employment.  The examiner must be provided 
with the Veteran's claims file for review.  
The Veteran's service-connected 
disabilities are residuals of head trauma, 
with scar, headaches, and organic brain 
syndrome; and residuals of trauma to the 
neck.  After examining the Veteran and 
reviewing the claims file, the examiner 
should express an opinion as to whether 
the combined effects of the Veteran's 
service-connected disabilities, considered 
apart from any disabilities that are not 
service-connected, are sufficient to make 
the Veteran unable to secure or follow a 
substantially gainful occupation, if he 
were to pursue one.  The examiner should 
explain the reasons for the conclusions 
reached.

5.  Following completion of the above, the 
RO should readjudicate the Veteran's 
claims.  If any decision remains adverse 
to the Veteran, he should be provided with 
a supplemental statement of the case and 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


